Citation Nr: 9927526	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 determination by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for bronchial asthma in January 1944.  The 
veteran was notified of the denial and of his appellate 
rights, but he did not appeal the decision.

2.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, but is 
not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1944 denying service 
connection for bronchial asthma is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The evidence received subsequent to the RO's April 1944 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
bronchial asthma have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for bronchial 
asthma.  In its January 1944 denial of the veteran's 
bronchial asthma claim, the RO considered service medical 
records and a January 1944 VA examination report.  The RO 
denied the veteran's claim because bronchial asthma was not 
shown by the evidence.  By letter dated February 1944, the RO 
notified the veteran of the denial of the bronchial asthma 
claim and of his appellate rights with regard to that denial.  
The veteran did not initiate an appeal.  Thus, the RO's 
January 1944 decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Pertinent evidence associated with the claims file since 
January 1944 includes a July 1998 VA examination, statements 
from the veteran in June, August, and October 1998, and 
testimony offered at a RO hearing in November 1998.

In June 1998, the veteran filed a request to have his claim 
reopened on the basis of new and material evidence.  The 
question before the Board is whether the evidence submitted 
by the veteran is in fact new and material.  The evidence is 
new in that it was not part of the record at the time of the 
January 1944 RO decision and it is not redundant of other 
evidence available at that time.  However, the evidence is 
not material in that the VA examiner in July 1998 did not 
diagnose the veteran with bronchial asthma.  The only 
evidence in the record that the veteran currently suffers 
from bronchial asthma is from the veteran himself.  Because 
the veteran is a layperson with no medical training or 
expertise, his contentions by themselves do not constitute 
competent medical evidence of the existence of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  

As the veteran has not submitted new and material evidence to 
reopen his previously denied claim, the benefit sought on 
appeal must be denied.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.  See Graves v. Brown, 8 Vet.App. 522 (1996).


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for bronchial asthma is denied.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 1998, the veteran initiated an appeal of 
the RO's October 1998 rating decision, which continued a 
noncompensable evaluation assigned to the veteran's service-
connection psychophysiological nervous system reaction.  The 
RO did not act in response to the veteran's statement; thus, 
on Remand, a Statement of the Case should be issued and the 
veteran should be provided an opportunity to perfect his 
appeal with regard to the aforementioned issue.

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case, 
which includes regulations pertinent to 
the issue of entitlement to a compensable 
evaluation for psychophysiological 
nervous system reaction.  The veteran and 
his representative should also be advised 
of the necessity of perfecting the appeal 
by filing a timely substantive appeal.  


The purpose of the REMAND is to comply with the U.S. Court of 
Appeals for Veterans Claims' decision in Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals







